In a proceeding in which petitioner seeks leave to inspect the corporate books and records of respondent, petitioner appeals from (1) an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 27,1982, which denied his application and (2) an order of the same court, dated October 15, 1982, which denied petitioner’s motion, inter alla, for renewal. Order dated January 27,1982, reversed and matter remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith. Appeal from the order dated October 15, 1982, dismissed as academic in light of our determination of the appeal from the order dated January 27,1982. Petitioner is awarded one bill of $50 costs and disbursements. Petitioner’s right to inspect respondent’s books and records depends upon the good-faith basis for his request. This in turn depends upon whether petitioner’s relationship with his fellow shareholders is governed by a 1976 shareholders’ agreement or a 1981 shareholders’ agreement. In light of the conflicting allegations contained in the opposing affidavits submitted, it was error to resolve the conflict as to which agreement governed the relationship of the shareholders without first conducting a hearing. Damiani, J. P., Mangano, Thompson and O’Connor, JJ., concur.